Name: 82/564/EEC: Commission Decision of 2 August 1982 authorizing Greece to apply intra-Community surveillance to imports of hazelnuts originating in Turkey, which have been put into free circulation in the Community (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-13

 Avis juridique important|31982D056482/564/EEC: Commission Decision of 2 August 1982 authorizing Greece to apply intra-Community surveillance to imports of hazelnuts originating in Turkey, which have been put into free circulation in the Community (Only the Greek text is authentic) Official Journal L 238 , 13/08/1982 P. 0065 - 0066*****COMMISSION DECISION of 2 August 1982 authorizing Greece to apply intra-Community surveillance to imports of hazelnuts originating in Turkey, which have been put into free circulation in the Community (Only the Greek text is authentic) (82/564/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas by Decision 82/205/EEC of 22 December 1982 (2) and other relevant Decisions, the Commission authorized certain Member States and also Greece by its Decision 82/396/EEC of 14 June 1982 (3), to introduce intra-Community surveillance of certain imports until 30 June 1983; Whereas, on 12 July 1982, a further request was made under Article 2 of Decision 80/47/EEC by the Greek Government to the Commission of the European Communities for authorization to apply intra-Community surveillance to imports of hazelnuts falling within subheading ex 08.05 G of the Common Customs Tariff originating in Turkey and in free circulation in the other Member States; Whereas by virtue of Article 115 of the Act of Accession of Greece to the European Communities the importation into Greece of the product in question is limited to an annual quota, which amounts to 9;6 tonnes in 1982; Whereas the information given by the Greek authorities in support of this application has been subjected to close examination by the Commission in accordance with the criteria laid down by Decisions 80/47/EEC and 82/205/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC, whether information was given as regards the economic difficulties alleged, whether during the reference years set out in Decision 80/47/EEC there had been deflection of trade and whether intra-Community licence applications had been submitted; Whereas this examination has shown that there is a risk that the imports set out in the Annex hereto are worsening or prolonging the existing economic difficulties; whereas, therefore, Greece should be authorized to make these imports subject to intra-Community surveillance until 30 June 1983, HAS ADOPTED THIS DECISION: Article 1 Greece is authorized to introduce, until 30 June 1983 and in accordance with Decision 80/47/EEC, intra-Community surveillance of the products set out in the Annex hereto. Article 2 This Decision is addressed to Greece. Done at Brussels, 2 August 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 97, 10. 4. 1982, p. 1. (3) OJ No L 172, 18. 6. 1982, p. 42. ANNEX Other products 1.2.3.4 // // // // // CCT heading No // NIMEXE code // Description // Country of origin // // // // // ex 08.05 G // 08.05-91, 93 // Hazelnuts // Turkey // // // //